Quillian, Judge.
Based on an affidavit submitted to the Department of Public Safety by a Columbus law enforcement officer, the department ordered the suspension of appellee William Alexander Byars’ driver’s license for a period of six months for failure to comply with the implied consent law. Code Ann. § 68-1625.1 (Ga. L. 1968, pp. 448, 452). Byars, by his attorney, requested a hearing before the department, which was duly held by a hearing officer as provided by the Georgia Administrative Procedure Act (Ga. L. 1964, p. 338, as amended; Code Ann. Ch. 3A-1). After the hearing the officer issued an order calling for the suspension of the appellee’s license.
From this order an appeal was filed in the superior court. After a hearing the court issued an order which stated: "The above stated case having come on regularly for a hearing before this court and upon consideration of the facts and law regarding the above stated case, it is hereby ordered, that the enforcement of the final decision order in this matter dated October 28, 1969, be denied.” This order was in error because under the provisions of Section 20 (h) of the Georgia Administrative Procedure Act (Code Ann. § 3A-120 (h); Ga. L. 1964, pp. 338, 354), *191the court may only affirm, remand, modify or reverse the order of suspension. There being no authority for the superior court to deny enforcement of the order this case is
Submitted September 8, 1972
Decided September 27, 1972.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, Dorothy T. Beasley, Assistant Attorneys General, for appellant.

Reversed.


Hall, P. J., and Pannell, J., concur.